DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a location module and a communication interface in claims 1-9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Upon reviewing of written specification of current application, Examiner finds structures of the elements above as follows:
a location module as circuitry to determine a location of mobile device, e.g. hybrid GPS circuitry etc. (paragraph [002], page 8),
a communication interface as a network interface comprising circuitry necessary for a processor to communicate over one or more digital networks, such as wide-area network 106 (i.e., the Internet) and/or one or more local-area networks (such as a home Wi-Fi network) (paragraph [27], page 8). 
Allowable Subject Matter
Claims 1-9, 11-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, when considered as a whole, is allowable over prior art of record. Specifically, prior art of record fails to clearly teach or render obvious a processor (coupled to the camera, the location module, the communication interface, the electronic display and the memory for executing the processor-executable instructions) that causes the mobile device to perform a combination of the following:
receiving, by the processor via the communication interface, physical attributes of the property from a trusted source; 
determining, by the processor, a path through the property prior to a user entering the property that ensures each room in the property will be recorded; 
displaying the path to the user via the electronic display for use by the user to traverse the property in accordance with the path; 
create, by the camera module, one or more digital videos of the property; 
determining, by the processor, that the one or more digital videos completely represents the physical attributes, based on a comparison of the one or more digital videos with the physical attributes.
Specifically, closest reference O’Neill teaches determining a path for a user to traverse along the way while the user is walking following the path (using the current location of the user, asking the user to select a next stop, determining a path based on the current location and a selected next stop, then displaying the path, and repeating the same process after the user reaches the selected stop location). Thus, O’Neill does not disclose “determining, by the processor, a path through the property prior to a user entering the property that ensures each room in the property will be recorded” and “displaying the path to the user via the electronic display for use by the user to traverse the property in accordance with the path.”
Kinney et al. (US Patent 10,929,798 B1 – hereinafter Kinney) teaches a processor to determine a path through the property upon a user  arriving a property (see at least column 1, lines 55-57, in which Kinney states “[t]he security ”). Kinney does not explicitly say the path is displayed to the user. However, Kinney teaches at least in column 8, lines 53-58, the path is provided to the client device 140 used by the guard to interact with checkpoints of the path. Kinney also teaches, at least in column 8, lines 32-48, that after completion of setting up the "guard tour path" signature profile, the security system transmits a notification to the client device associated with the user to alert the user to start the guard tour, etc.
However, it would not have been obvious to combine Kinney’s teachings above into the mobile device of O’Neill because the purpose of Kinney is to use the path for security checking, NOT for ensuring each room in the property will be video recorded. In other words, the path determined by Kinney’s is based on checkpoints, including interacting with a light switch or triggering a motion sensor, desired by an owner who wants the guard to check for security and based on locations of one or more devices installed by the owner (see Kinney: column 8, line 67 – column 9, line 7).
Examiner respectfully submits that it makes no sense to set up security cameras, sensors, lights and/or checkpoints including interacting with a light switch or triggering a motion sensor in advance to help a user of O’Neill device to determine a path because a user of O’Neill device does not need such a cumbersome, time-consuming, costly, and unnecessary setting up.
Fleischman et al. (US 2019/0005719 A1 – hereinafter Fleischman) teaches a spatial indexing system receives a sequence of images depicting an environment, such as a floor of a construction site, and performs a spatial indexing process to automatically identify the spatial locations at which each of the images were captured and generates an immersive model of the environment and provides a visualization interface that allows a user to view each of the images at its corresponding location within the model (see abstract). However, in Fleischman, the user who carries a camera takes an arbitrary path to take the images along the path (“camera path” in at least [0036]). However, this “camera path” is not determined before the user enters the property. Instead, it is determined following the user walking around and later reconstructed by the system using the captured images (see at least [0036]).
Shan et al. (US 2019/0020817 A1 – hereinafter Shan) discloses a path through the property that ensures each room in the property will be recorded (see Figs. 1A, 1B, 2A). However, Shan does not appear to teach such a path is determined, by the processor, prior to the user entering the property and displayed to the user via the electronic display for use by the user to traverse the property in accordance with the path. Instead, it appears that the path in Shan is determined in a manner similar to the path taught by Fleischman, which is determined following the user walking around.
Claim 12 is allowable over prior art of record for the same reason as discussed in claim 1 above.
Claims 2-9, and 11 depend on claim 1 above thus are also allowable over prior art of record at least by virtue of dependency
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUNG Q DANG/Primary Examiner, Art Unit 2484